                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:21CR90

      vs.
                                                                 ORDER
FERNANDO LOPEZ-REYES,

                     Defendant.


       This matter is before the court on Defendant's Motion to Extend Pretrial Motion
Deadline [82]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed
by July 7, 2021.
       IT IS ORDERED:
       1.     Defendant's Motion to Extend Pretrial Motion Deadline [82] is granted.
Pretrial motions shall be filed on or before July 7, 2021.
       2.     The ends of justice have been served by granting such motion and
outweigh the interests of the public and the defendant in a speedy trial. The additional
time arising as a result of the granting of the motion, i.e., the time between June 7, 2021
and July 7, 2021, shall be deemed excludable time in any computation of time under the
requirement of the Speedy Trial Act for the reason defendant's counsel required
additional time to adequately prepare the case, taking into consideration due diligence
of counsel, and the novelty and complexity of this case. The failure to grant additional
time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

       Dated this 8th day of June, 2021.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
